 



EXHIBIT 10.02

INVIVO CORPORATION
1994 STOCK OPTION PLAN
As Amended

1. PURPOSE

          The Purpose of the Invivo Corporation 1994 Stock Option Plan (the
“Plan) is to enable Invivo Corporation (the “Company”) and its subsidiaries to
attract and retain officers and other key employees, directors, and consultants
and to provide them with additional incentive to advance the interests of the
Company. Options qualifying as incentive stock options under Section 422 of the
Internal Revenue Code of 1986, as amended (“Code”), and non-qualified options
may be granted under the Plan.

2. ADMINISTRATION

          (a) The Plan shall be administered by the Board of Directors of the
Company, or by a committee (the “Committee”) of two or more directors selected
by the Board of Directors.

          (b) The Board of Directors or the Committee shall have the power,
subject to the express provisions of the Plan:



       (1) To determine the recipients of options under the Plan, the time of
grant of the options, and the number of shares covered by the grant.    
     (2) To prescribe the terms and provisions of each option granted (which
need not be identical).          (3) To construe and interpret the Plan and
options, to establish, amend, and revoke rules and regulations for the Plan’s
administration, and to make all other determinations necessary or advisable for
the administration of the Plan.

3. SHARES SUBJECT TO THE PLAN

          Subject to the provisions of Paragraph 7 (relating to the adjustment
upon changes in stock), the number of shares which may be sold pursuant to
options granted under the Plan shall not exceed in the aggregate 1,120,000
shares of Common Stock of the Company. Shares sold pursuant to options granted
under the Plan may be unissued shares or reacquired shares. If any options
granted under the Plan shall for any reason terminate or expire without having
been exercised in full, the shares not purchased under such options shall be
available again for the purposes of the Plan.

-1-



--------------------------------------------------------------------------------



 



4. ELIGIBILITY

          (a) Options under this Plan may be granted to officers and other key
employees and consultants of the Company or of its subsidiaries, provided that
incentive stock options may be granted hereunder only to officers and other key
employees (including directors who are also officers or employees).

          (b) Each person who is a director and not an employee of the Company
or a subsidiary of the Company on the date of adoption of this Plan by the Board
of Directors shall receive a non-qualified stock option under the Plan on the
date of such adoption. Thereafter, each director of the Company who is not an
employee of the Company or a subsidiary of the Company shall receive a
non-qualified stock option under the Plan immediately following each annual
meeting of shareholders of the Company (provided that a person whose term
expires on such day and who is not reelected to the Board of Directors shall not
receive such an option). The first option received by a director under this
paragraph 4(b) shall cover 8,000 shares of Common Stock of the Company and each
option received by a director under this Plan thereafter shall cover 4,000
shares of Common Stock of the Company. Each such option shall have an exercise
price equal to the fair market value of the Common Stock of the Company on the
date of adoption by the Board of Directors or of the annual meeting of
shareholders to which it relates, as the case may be determined in accordance
with the provisions of paragraph 5(a)(2) of this Plan. The number of options
that directors may receive pursuant to this paragraph 4(b) shall be
appropriately adjusted in accordance with the provisions of paragraph 7 of this
Plan. This paragraph 4(b) shall not be amended more than once every six months,
other than to comply with changes in the Internal Revenue Code, the Employee
Retirement Income Security Act or the rules or regulations thereunder.

          (c) Persons to whom options to purchase shares are granted are
hereinafter referred to as “optionee(s).” Subject to the provisions of
paragraphs 3 and 4(b) of the Plan, there is no limitation on the number of
options that may be granted to an optionee.

5. TERMS OF OPTION AGREEMENTS

          (a) All Option Agreements. Options granted pursuant to the Plan shall
be evidenced by agreements specifying the number of shares covered thereby, in
such form as the Board of Directors or Committee shall from time to time
establish, which agreements may incorporate all or any of the terms hereof by
reference and shall comply with and be subject to the following terms and
conditions:



       (1) The Board of Directors or Committee shall have the power to set the
time or times within which each option shall be exercisable and to at any time
accelerate the time or times

-2-



--------------------------------------------------------------------------------



 





  of exercise (notwithstanding the terms of the option). Unless the stock option
agreement executed by the optionee expressly otherwise provides, (i) an option
granted to an officer or other key employee or consultant shall become
exercisable on a cumulative basis as to one-quarter of the total number of
shares covered thereby on each of the first, second, third, and fourth
anniversary dates of the date of grant of the option, (ii) an option granted to
a director who is not an employee of the Company shall become exercisable on a
cumulative basis as to one-half of the total number of shares covered thereby on
each of the first and second anniversary dates of the date of grant of the
option, and (iii) an option shall not be exercisable after the expiration of ten
years from the date of grant. Any option granted to an executive officer or
director of the Company shall in no event be exercisable until the elapse of six
months from the date of its grant.



       (2) Except as provided in (b) below, the exercise price of any incentive
stock option shall not be less than 100% of the fair market value of the shares
of Common Stock of the Company on the date of the granting of the option and the
exercise price of any non-qualified stock option shall not be less than 85% of
the fair market value of the shares of Common Stock of the Company on the date
of the granting of the option. The fair market value per share shall be as
determined in good faith by the administrator of the Plan, provided that if the
Company’s Common Stock is publicly traded the fair market value shall be the
closing bid price on the day the option is granted as reported on the Nasdaq
National Market or the closing sale price on such stock exchange on which the
shares may be listed if such exchange is then the principle market for the
shares, or, if such shares are not then reported on the Nasdaq National Market
or an exchange but quotations are reported on the National Association of
Securities Dealers Automated Quotations System, the closing bid price on the day
the option is granted, in either event as such price or quotes are listed in The
Wall Street Journal, Western Edition (or if not so reported in The Wall Street
Journal, any other listing service or publication known to the administrator of
the Plan).     (3) To the extent that the right to purchase shares has accrued
hereunder, options may be exercised from time to time by written notice to the
Company, stating the number of shares being purchased and accompanied by the
payment in full of the option price for such shares. Such payment shall be made
in cash or in shares of the outstanding Common Stock of the Company which have
been held by the optionee for at least six months (or such other period as is
specified by the Board of Directors or the Committee) or in a combination of
cash and such stock, except that the Board of Directors or the Committee in its
sole discretion may authorize payment by any

-3-



--------------------------------------------------------------------------------



 





  optionee (for all or part of his or her purchase price) by a promissory note
or such other form of legal consideration that may be acceptable to the Board of
Directors or Committee. Payment may also be made by delivering a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay the purchase price, and, if
required, the amount of any federal, state, local or foreign withholding taxes.



       If shares of Common Stock are used in part or full payment for the shares
to be acquired upon exercise of the option, such shares shall be valued for the
purpose of such exchange as of the date of exercise of the option in accordance
with the provisions of (2) above and the notice of exercise shall be accompanied
by such instruments and documentation as the Board of Directors or Committee
require to effect the delivery of such shares. In the event the certificates
tendered by the optionee in such payment cover more shares than are required for
such payment, the certificates shall also be accompanied by instructions from
the optionee to the Company’s transfer agent with regard to disposition of the
balance of the shares covered thereby.



       If payment by promissory note is authorized, the interest rate, term,
repayment schedule and other provisions of such note shall be as specified by
the Board of Directors or the Committee; provided, however, that such note shall
bear interest at a rate not less than the applicable test rate of interest
prescribed by Regulation 1.483-1(d)(1) of the Income Tax Regulations, as in
effect at the time the stock is purchased. The Board of Directors or Committee
may require that the optionee pledge Common Stock of the Company for the purpose
of securing the payment of such note, and the Company may hold the
certificate(s) representing such stock in order to perfect its security
interest.          An option may be exercised by a securities broker acting on
behalf of an optionee pursuant to authorization instructions approved by the
Company.          (4) The Company at all times shall keep available the number
of shares of Common Stock required to satisfy options granted under the Plan.  
       (5) The Company may require any person to whom an option is granted,
including his or her legal representative, heir, legatee, or distributee, as a
condition of exercising any option granted hereunder, to give written assurance
satisfactory to the Company to the effect that such person is acquiring the
shares subject to the option for his or her own account for investment and not
with any present intention of selling or otherwise distributing the same. The
Company reserves the right to place a legend on any share certificate

-4-



--------------------------------------------------------------------------------



 





  issued pursuant to this Plan to assure compliance with this paragraph. No
shares of Common Stock of the Company shall be required to be distributed until
the Company shall have taken such action, if any, as is then required to comply
with the provisions of the Securities Act of 1933 or any other then applicable
securities law.



       (6) Neither a person to whom an option is granted, nor such person’s
legal representative, heir, legatee, or distributee, shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such option unless and until such person has
exercised his or her option pursuant to the terms thereof.          (7) Options
shall be transferable only by will or by the laws of descent and distribution,
and during the lifetime of the person to whom they are granted such person alone
may exercise them, except that a non-qualified stock option may be transferred
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or the rules thereunder and to
the extent provided in the stock option agreement entered into in connection
with such option (including any amendment of such agreement).



       (8) An option granted to an employee or director shall terminate and may
not be exercised if the person to whom it is granted ceases to be employed by
the Company or by a subsidiary of the Company, or ceases to be a director
(unless such person continues as an employee), with the following exceptions:



       (i) If the employment or directorship is terminated for any reason other
than the person’s death or disability, he or she may at any time within not more
than three months after such termination exercise the option, but only to the
extent that it was exercisable by such person on the date of such termination
and otherwise remains exercisable in accordance with its terms, or



       (ii) If such person becomes disabled while in the employ of the Company
or of a subsidiary, or while a director, or dies while in the employ of the
Company or a subsidiary, or while a director, or within 30 days after
termination of such person’s employment with the Company or a subsidiary, or
status as a director, his or her option may be exercised by his or her personal
representatives, heirs or legatees at any time within not more than 12 months
following the date of death or disability, but only to the extent such option
was exercisable by such person on the date of death or

-5-



--------------------------------------------------------------------------------



 





  disability and otherwise remains exercisable in accordance with its terms.



       An option granted to a consultant shall terminate in accordance with the
terms specified in the stock option agreement.          (9) In no event may an
option be exercised by anyone after the expiration of the term of the option
established pursuant to (1) above.          (10) Each option granted pursuant to
this Plan shall specify whether it is a non-qualified or an incentive stock
option, provided that the Board of Directors or Committee may give the optionee
the right to elect to receive either an incentive or a non-qualified stock
option.          (11) An option granted pursuant to this Plan may have such
other terms as the Board of Directors or Committee in its discretion may deem
necessary or appropriate and shares issued upon exercise of any option hereunder
may be subject to such restrictions as the Board of Directors or Committee deems
appropriate.



       (b) Incentive Stock Options. In addition to the terms and conditions
specified above, incentive stock options granted under this Plan shall be
subject to the following terms and conditions:



       (1) The aggregate fair market value (determined as of the time the option
is granted) of the stock with respect to which incentive stock options are
exercisable for the first time by any optionee during any calendar year (under
all option plans of the Company or any parent and subsidiary corporations) shall
not exceed $100,000, provided that to the extent that the aggregate fair market
value of stock with respect to which options designated as Incentive Stock
Options first become exercisable in any calendar year exceeds $100,000, such
options shall be treated as non-qualified options.          (2) As to
individuals otherwise eligible under this Plan who own more than 10 percent of
the total combined voting power of all classes of stock of the Company and any
parent and subsidiary corporations, an incentive option can be granted under
this Plan to any such individual only if at the time such option is granted the
option price is at least 110 percent of the fair market value of the stock
subject to the option and such option by its terms is not exercisable after the
expiration of five years from the date such option is granted.

-6-



--------------------------------------------------------------------------------



 



6. USE OF PROCEEDS FROM SHARES

          Proceeds from the sale of shares pursuant to options granted under the
Plan shall be used for general corporate purposes.

7. ADJUSTMENT UPON CHANGES IN SHARES

          (a) If any change is made in the shares subject to the Plan, including
shares subject to any option granted under the Plan (through merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or otherwise),
appropriate adjustments shall be made by the Board of Directors or Committee in
the maximum number of shares subject to the Plan and the number of shares and
price per share of stock subject to outstanding options.

          (b) Other than in the case of a reincorporation of the Company in
another state, in the event of (i) approval by the shareholders of the Company
of the dissolution or liquidation of the Company, (ii) consummation of the sale
of all or substantially all of the assets of the Company, (iii) consummation of
a transaction in which more than 50 percent of the shares of the Company that
are entitled to vote are tendered or exchanged for cash or any other assets, or
(iv) any merger or consolidation or other reorganization in which the Company is
not the surviving corporation, or in which the Company becomes a subsidiary of
another corporation, outstanding options under this Plan shall become fully
exercisable immediately prior to any such event.

          (c) In lieu of permitting any exercise of an outstanding option
pursuant to (b) above, the Board of Directors or the Committee may, subject to
the approval of the corporation purchasing or acquiring the stock or assets of
the Company (the “Surviving Corporation”), arrange for the optionee to receive
upon surrender of optionee’s option a new option covering shares of the
Surviving Corporation in the same proportion, at an equivalent option price and
subject to the same terms and conditions as the surrendered option.

8. RIGHTS AS AN EMPLOYEE

          Nothing in this Plan or in any options awarded hereunder shall confer
upon any employee any right to continue in the employ, or as a director, of the
Company or of any of its subsidiaries or interfere in any way with the right of
the Company or any such subsidiary to terminate such employee’s employment or
directorship at any time.

-7-



--------------------------------------------------------------------------------



 



9. WITHHOLDING TAX

          There shall be deducted from the compensation of any employee holding
options under this Plan the amount of any tax required by any governmental
authority to be withheld and paid over by the Company to such governmental
authority for the account of the person with respect to such options.

10. TERMINATION AND AMENDMENT OF PLAN

          The Board of Directors may at any time terminate this Plan or make
such modifications of the Plan as it shall deem advisable. Any modification
which increases the number of shares which may be issued under the Plan (other
than pursuant to Paragraph 7 hereof), or relaxes the requirements as to
eligibility for participation in the Plan, shall become effective only upon
approval of the holders of a majority of the securities of the Company present,
or represented, and entitled to vote at a meeting duly held in accordance with
the laws of the State of Delaware. Any options granted under the Plan prior to
shareholder approval of the Plan, and any options granted which are dependent
upon an amendment of the Plan requiring shareholder approval for their
effectiveness, shall be subject to shareholder approval of the Plan or such
amendment. If such approval is not obtained within 12 months of the date of
grant of any such option, such option shall expire without further action.

11. EFFECTIVE DATE AND DURATION OF THE PLAN

          The Plan shall become effective on October 6, 1994. Any rights granted
under this Plan must be granted within ten (10) years of such effective date.

-8-